  Case: 1:20-cv-00210-SNLJ Doc. #: 8 Filed: 10/05/20 Page: 1 of 1 PageID #: 67


                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

 Burlie Sanford, et al.,                              )
                                                      )
                                                      )
                 Plaintiffs,                          )
                                                      )
         vs.                                          )              Case No. 4:20-cv-01428 UNA
                                                      )
                                                      )
 Neutron Trucking, LLC, et al.,                       )
                                                      )
                                                      )
                                                      )
                 Defendants.                          )

                                                 ORDER

        The above styled and numbered case was opened on October 2, 2020, and assigned to the

Eastern Division.

        After a review of the case, it was determined the case was assigned incorrectly. The case

should have been assigned to the Southeastern Division.

        Accordingly,

        IT IS HEREBY ORDERED that the above styled case is transferred to the Southeastern

Division and assigned to the Honorable Stephen N. Limbaugh, Jr., United States District Judge,

under cause number 1:20-cv-00210 SNLJ .

        IT IS FURTHER ORDERED that cause number 4:20-cv-01428 UNA be

administratively closed.

                                                                    GREGORY J. LINHARES
                                                                      CLERK OF COURT


Dated: October 5, 2020                                                   By: /s/ Michele Crayton
                                                                  Court Services Manager
In all future documents filed with the Court, please use the following case number 1:20-cv-00210 SNLJ.
